Case 2:20-cv-04803-SDW-LDW Document 9 Filed 06/23/20 Page 1 of 2 PageID: 299




R I T A F . B ARON E , E S Q .        ONE PLUCKEMIN WAY            (908) 658-3800 (PHONE)
E -M AI L :                               P.O. BOX 754                (908) 658-4659 (FAX)
RBARONE@PMFLAWFIRM.COM              BEDMINSTER, NEW JERSEY           WWW.PMFLAWFIRM.COM
D I RE CT : (908) 306-671 4                   07921




                                          June 23, 2020


Honorable Susan D. Wigenton
U.S. District Court for the District of New Jersey
MLK Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

          Re:       Emma Oustatcher v. Teaneck Community Charter School
                    Civil Action No. 2:20-cv-04803-SDW-LDW
                    Our File No. 304-26623

Dear Judge Wigenton:

          This office represents the Defendant, Teaneck Community Charter School in the above

captioned matter. A Complaint was filed by Plaintiffs in this matter appealing a decision issued

by the Honorable Ellen Bass, ALJ pertaining to funding for a student’s school placement while

the plenary due process hearing is heard by the Office of Administrative Law this Fall. Co-

defendant, Teaneck Board of Education filed a Motion to Dismiss Plaintiffs’ Complaint. The

Motion to Dismiss did not seek any relief against the Defendant, Teaneck Community Charter

School. On behalf of Teaneck Community Charter School, we filed an Answer to the Complaint

on June 22, 2020 in accordance with the waiver of service of summons timelines. Yesterday, we

received opposition filed by the Plaintiffs in response to Co-defendant, Teaneck Board of
Case 2:20-cv-04803-SDW-LDW Document 9 Filed 06/23/20 Page 2 of 2 PageID: 300
                                               -2-


Educations’ Motion to Dismiss. In those opposition papers, Plaintiffs appear to seek affirmative

relief against the Defendant, Teaneck Community Charter School without formally filing a cross-

motion for such relief. As such, we request that to the extent this Court will be considering

Plaintiffs’ opposition as a cross-motion seeking to have the Court order relief against the

Teaneck Community Charter School, we respectfully request seven (7) days to submit a response

brief. Thank you in advance for your courtesies in this regard.

                                             Respectfully submitted,

                                             /s/ Rita F. Barone

                                             RITA F. BARONE
RFB/er
cc:    Leda D. Wettre, Magistrate
       William T. Walsh, Clerk
       Michael Inzelbuch, Esq.
       Alyssa K. Weinstein, Esq.
       Thomas Johnston, Esq.
